DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP 3549211B, hereinafter Murata, listed on 11/20/2020 IDS).
Regarding claim 1, Murata discloses an ultrasonic homogenizer, comprising:
an ultrasonic transducer (figure 3, item 38);
an ultrasonic horn (item 40) that irradiates an ultrasonic wave generated by the ultrasonic transducer;
a holder (item 16 in figure 2, analogous item unlabeled in figure 3) that receives an irradiating surface of the ultrasonic horn;
an intake port (at item 52) that is provided on a bottom face of the holder and intakes a mixture liquid into the holder (item 52 is formed on a downward-facing face, considered to be a bottom face of the holder; additional structures beyond the face are not precluded by the claim); and
an ejection port (item 26) that is provided on the holder above the intake port and discharges the mixture liquid supplied inside the holder;
an opening area of the intake port being smaller than an irradiating area of the ultrasonic horn (as seen surrounding upper portion of the horn) and the irradiating surface of the ultrasonic horn being disposed above the intake port whereby facing the intake port (see figure 3).
Regarding claim 2, Murata discloses a flange (figure 3, item 44) attached to a center of the vibration of the ultrasonic horn and the flange being attached to the holder (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP 3549211B, hereinafter Murata, listed on 11/20/2020 IDS).
Regarding claim 1, Murata discloses all the elements of the claim as discussed above in the rejection under 35 USC 102(a)(1).  If it is determined that Murata does not disclose the opening area of the intake port being smaller than an irradiating area of the ultrasonic horn, it is the Examiner’s position that this limitation would be obvious.  First, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art, although they cannot be relied upon to show particular sizes if not to scale.  See MPEP 2125.  In this case, it is the Examiner’s position that figure 3 of Murata would reasonably teach the broad recitation of an intake port that is smaller than an irradiation area, given that this limitation does not recite a particular size of either structure nor the precise proportions of the structures relative to one another.  Second, it is well-settled that changes in size or proportion are obvious when the change would not result in a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).   In this case, there is no evidence that a device having the claimed relative sizes of the intake port and irradiating area would provide any unexpected result, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP 3549211B, hereinafter Murata, listed on 11/20/2020 IDS) in view of Yoneya (US PGPub 2012/0152723, hereinafter Yoneya).
Regarding claims 3 and 5, Murata is silent to a jacket passage as recited.  Yoneya teaches an ultrasonic homogenizer (figure 2) having a jacket passage (channel 5) for a cooling medium (paragraph 0039) provided around the holder.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the passage of Yoneya to the apparatus of Murata for the purpose of controlling the temperature of the material being mixed by the ultrasonic homogenizer.  It is noted that, in this combination, the ejection port of Murata (figure 3, item 26) would be on an upper portion of the jacket because it is present in an upper portion of the holder of Murata.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP 3549211B, hereinafter Murata, listed on 11/20/2020 IDS) in view of Nakajima et al. (US 6155710, hereinafter Nakajima).
Regarding claims 4 and 6, Murata discloses an ejection port provided on the periphery of the holder, but is silent to a plurality of ports as recited.  Nakajima teaches a mixer (figure 1) having a plurality of ejection ports leading to ejection tubes having In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have further been obvious to have joined the ejection tubes downstream for the purpose of collecting the mixed material into a single stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARC C HOWELL/Primary Examiner, Art Unit 1774